FILED
                              UNITED STATES DISTRICT COURT
                                                                                                  JUN 1 5 2011
                              FOR THE DISTRICT OF COLUMBIA                               Clerk.   U.s. DIstrIct &Bankruptcy
                                                                                        Courts for the DIstrict of Columbia


Matthew Wayne Freeze,                           )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )
                                                )
                                                        Civil Action No.         11 1098
Barack Hussein Obama,                           )
                                                )
                Defendant.                      )


                                    MEMORANDUM OPINION

        Plaintiff, proceeding pro se, has submitted a Complaint for Declaratory Relief, along with

an application to proceed in forma pauperis ("IFP"). Upon review of the complaint, the Court

will grant the IFP application and will dismiss the complaint pursuant to 28 U.S.c. § 1915A

(requiring dismissal of a prisoner's complaint upon a determination that the complaint, among

other grounds, fails to state a claim upon which relief can be granted).

        Plaintiff is a federal prisoner at the Federal Correctional Complex in Forrest City,

Arkansas. He seeks a declaration that 18 U.S.C. § 922(g)(1), prohibiting a convicted felon from

possessing a firearm, is an unconstitutional bill of attainder in violation of Art. 1, § 9, cl. 3 of the

Constitution. '" [L ]egislative acts, no matter what their form, that apply either to named

individuals or to easily ascertainable members of a group in such a way as to inflict punishment

on them without a judicial trial are bills of attainder prohibited by the Constitution.'" United

States v. Brown, 381 U.S. 437,448-49 (1965).

        The challenged provision does not constitute a bill of attainder because it "set[ s] forth a

rule generally applicable to all persons possessing a certain characteristic, i. e., having been
[convicted] [of] a felony. [It] [is] reasonably calculated to achieve a nonpunitive public purpose,

i.e., to keep firearms out of the hands of persons who ... may 'have a somewhat greater

likelihood than other citizens to misuse firearms.'" Us. v. Munsterman, 177 F.3d 1139, 1142

(9 th Cir. 1999) (citation omitted); accord Lewis v. US., 445 U.S. 55,64 (1980) (observing that

§ 922(g) "prohibits categories of presumptively dangerous persons from transporting or receiving

firearms."); see McDonaldv. City o/Chicago, Ill., 130 S.Ct. 3020,3047 ("We made it clear in

Heller that our holding did not cast doubt on such longstanding regulatory measures as

"prohibitions on the possession of firearms by felons .... ") (citing District 0/ Columbia v.

Heller, 554 U.S. 570 (2008)).

       Plaintiff claims that he is a "soon to be released felon who is disqualified from exercising

the fundamental right to keep and bear arms .... " CompI.    ~   7. But, as the Supreme Court

observes, "a convicted felon is not without relief' in seeking to remove the firearms disability.

See Lewis, 445 U.S. at 64 (citing, inter alia, 18 U.S.C .. § 925). A separate Order of dismissal

accompanies this Memorandum Opinion.




           ~
                                                      United States District Judge

Date: June~, 2011




                                                 2